Citation Nr: 1720602	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic obstructive pulmonary disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a rib disorder.

5.  Entitlement to a higher rating for diabetes mellitus, currently rated as 20 percent disabling.

6.  Entitlement to service connection for diabetic retinopathy.

7.  Entitlement to service connection for cataracts as a complication of diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction as a complication of diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.  His military personnel records show service in Vietnam from February 1968 to March 1969 and receipt of a Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matters of service connection for right and left lower extremity peripheral neuropathy associated with diabetes mellitus and the ratings for them of 10 percent each were addressed by the RO in the October 2010 decision, and these matters are not currently on appeal.  The Board remanded the appeals to the RO in May 2015.  

At this time, the Board is sua sponte taking on the matters of entitlement to service connection for ocular and penile complications of diabetes mellitus, in light of the evidence of record, as part of the Veteran's appeal for additional compensation for diabetes mellitus. 

Issues of service connection for erectile dysfunction and cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current sleep apnea was not manifest in service, is unrelated to service, to include exposure to herbicides, and was not caused or aggravated by a service-connected disability.  

2.  The Veteran's current chronic obstructive pulmonary disease was not manifest in service, is unrelated to service, to include exposure to herbicides, and was not caused or aggravated by a service-connected disability.  

3.  The Veteran's current hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, to include exposure to herbicides, and was not caused or aggravated by a service-connected disability.  

4.  Any current rib disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by a service-connected disability.  

5.  The Veteran's diabetes mellitus does not require regulation of activities.  

6.  The Veteran has diabetic retinopathy that was caused by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for chronic obstructive pulmonary disease are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a rib disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

6.  The criteria for service connection for diabetic retinopathy as secondary to the Veteran's service-connected diabetes mellitus are met.  38 C.F.R. § 3.310 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular-renal disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Additionally, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e). Diabetes mellitus, type II, is an enumerated disease. Veterans who served in Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975), like the Veteran, are presumed to have been exposed to herbicides/Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Sleep apnea

Service treatment records are silent for reference to sleep apnea, and on service discharge examination in July 1969, the Veteran was clinically normal.  

In June 2005/October 2006, the Veteran was reported to be mildly to moderately overweight and was assessed with obstructive sleep apnea. 

The Board remanded the appeal to the RO in May 2015, for a VA examination with a medical opinion on whether it is at least as likely as not that the Veteran's sleep apnea is related to service, including Agent Orange exposure, and on whether it was caused or aggravated by service-connected disabilities including posttraumatic stress disorder (PTSD) and diabetes mellitus.

On VA examination in September 2015, the Veteran reported that he started to have sleep problems about 6 years prior, and that he was sent for sleep studies in 2007 and diagnosed with severe obstructive sleep apnea.  The examiner was asked to opine whether the Veteran's sleep apnea was related to his service.  The examiner was asked to address whether it was caused by Agent Orange exposure, in-service malaria, and diabetes mellitus.  The examiner concluded that it was less likely than not incurred in or caused by service, to include Agent Orange exposure.  The rationale was that the Veteran's sleep apnea is caused by a sequential collapse of the upper airways during the inspiratory phase in an already compromised airway due to increased overcrowding of neck structures.  Obesity is the major risk factor for the development of it, according to a cited medical treatise.  The examiner noted that the Veteran's body mass index was 27.5 on service discharge examination and is currently 38.1.  

The VA examiner also opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the Veteran's sleep apnea is caused by a sequential collapse of the upper airways during the inspiratory phase in an already compromised airway due to increased overcrowding of neck structures.  Obesity is the major risk factor for the development of it, according to a cited medical treatise.  The examiner noted that the Veteran's body mass index was 27.5 on service discharge examination and is currently 38.1.  The examiner noted that there is no evidence that malaria has any relation to sleep apnea; that diabetes is considered a risk factor for sleep apnea, but it does not cause it; that the medical community does not recognize or support a connection between PTSD and sleep apnea; and that the Veteran had had 2 polysomnograms, one in 2007 and the other in 2015, which showed a substantial improvement over time which led to the conclusion that there has been no aggravation of sleep apnea.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current obstructive sleep apnea.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service, including in-service malaria or presumed Agent Orange exposure.  Service treatment records are silent for reference to it, the Veteran was normal on service discharge examination, and it was not diagnosed until many years after service.  Additionally, the VA examiner in 2015 reviewed the Veteran's claims folder, considered the matter of relationship to service, including to in-service malaria and Agent Orange exposure, and concluded that it was not related to service, citing evidence and medical reasons for those conclusions, based on what is known about the cause of sleep apnea.  The preponderance of the evidence also indicates that it was not caused or aggravated by a service-connected disability.  The VA examiner in 2015 opined that it was not, again citing evidence for this opinion.  As to causation, the examiner pointed out that obesity is the major risk factor; that diabetes does not cause sleep apnea; and that the medical community does not recognize or support a connection between PTSD and sleep apnea.  As for aggravation, the Veteran's sleep apnea has substantially improved over time, indicating that it has not been aggravated by a service-connected disability.  The Board finds these opinions to be the most probative and persuasive evidence of record.  

The Veteran reported in November 2010 that he has trouble sleeping due to PTSD.  Then and in November 2012, the Veteran cited a study which demonstrates that there is a clear, graded, inverse relationship between obstructive sleep apnea severity and glucose control in type II diabetes mellitus and/or malaria.  The Veteran reported in November 2012 that one of the classic symptoms of malaria is trouble sleeping.  However, this is not proof of a causal connection (including aggravation) between malaria, PTSD, or diabetes mellitus and sleep apnea.  The Veteran also reported that the Institute of Medicine seems to think that new findings are consistent with Veterans exposed to Agent Orange.  However, a causal/aggravation relationship between the Veteran's sleep apnea and his service, including presumed Agent Orange exposure, or any of his service-connected disabilities, is not established by the evidence of record, and the VA examiner in 2015 concluded that the Veteran's sleep apnea was not caused by in-service Agent Orange exposure, for reasons the examiner explained.  

Chronic obstructive pulmonary disease

Service treatment records are silent for reference to chronic obstructive pulmonary disease, and on service discharge examination in July 1969, the Veteran was clinically normal.  

The Veteran was seen for bronchitis in January 2006, and for an asthma exacerbation in August 2006, and reported then that he had quit smoking since December 2005.  Previously, in July 2005, he had reported a habit of smoking 10 cigarettes a day for about 30 years.  He had acute bronchitis in November 2006 and again in February 2007, when he also had an asthma exacerbation.  In April 2007, it was reported that pulmonary function tests revealed moderate obstructive airway disease-asthmatic type.  

The Board remanded the appeal to the RO in May 2015, for a VA examination with an opinion on whether the Veteran's chronic obstructive pulmonary disease is related to service, including Agent Orange exposure, and on whether it was caused or aggravated by his service-connected PTSD.  

On VA examination in September 2015, the examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely than not caused by service, including in-service Agent Orange exposure.  The rationale was that bronchial asthma (chronic obstructive pulmonary disease) is caused by inflammation of the air pathways of the lungs and subsequent buildup of mucus in the breathing passages.  The form of bronchitis associated with chronic obstructive pulmonary disease is chronic bronchitis which can last indefinitely.  The continued deterioration of healthy breathing caused by chronic bronchitis is due to long term exposure to airborne irritants.  By far, most common cases of chronic bronchitis are caused by smoking tobacco products (80 percent).  The clinician also noted that "[t]here is no evidence that Agent Orange can be implicated in this condition."  

The examiner also opined that the Veteran's chronic obstructive pulmonary disease was not proximately due to or the result of his PTSD, for the same reasons.  Also, the clinician stated that PTSD does not cause chronic obstructive pulmonary disease as they are 2 independent diseases which are not at all related:  PTSD is a psychological condition, and chronic obstructive pulmonary disease is an inflammation of the airways.  The examiner also specifically opined that the Veteran's chronic obstructive pulmonary disease was not aggravated by his PTSD or any other condition, noting that pulmonary function tests in 2007 showed moderate obstructive airway disease, whereas pulmonary function tests in 2014 showed mild obstructive lung defect. 

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current chronic obstructive pulmonary disease.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  Service treatment records are silent for reference for it, the Veteran was normal on service discharge examination, and it was not diagnosed until many years after service.  Additionally, the VA examiner in 2015 considered the matter of relationship to service, including to in-service Agent Orange exposure, and concluded that it was not related to service, citing medical treatise evidence and providing medical reasons for those conclusions.  This included the fact that chronic bronchitis is due to long term exposure to airborne irritants, with most cases by far (80 percent) being due to tobacco products.  The clinician noted that while the Veteran had quit smoking 10 years ago, he had smoked long-term (for 30 years) and that his smoking history combined with his obesity "cause [his] restrictive/obstructive respiratory condition."

The preponderance of the evidence also indicates that the Veteran's chronic obstructive pulmonary disease was not caused or aggravated by a service-connected disability.  The examiner in 2015 opined that it was not, again citing evidence for this opinion, including the fact that PTSD and chronic obstructive pulmonary disease are independent diseases and not at all related, and the Veteran's improvement of his chronic obstructive pulmonary disease over time, rather than an aggravation over time led to his conclusion that COPD was not aggravated by PTSD or any other medical condition.  The Board finds these opinions to be the most probative and persuasive evidence of record.    

The Board notes that in November 2012, the Veteran reported that he started smoking cigarettes in boot camp, and continued while he was in Vietnam, and that cigarettes were provided in their C-rations by the government; and so he blames the government for his medical condition now.  However, the provisions of 38 U.S.C.A. § 1103 (West 2014) prevent disability from being recognized as service-connected on the basis that it is attributable to the use of tobacco products in service.  

The Veteran also indicated in November 2012 that he felt that it was the government's responsibility to prove that his chronic obstructive pulmonary disease is not related to service.  However, it is not a presumptive disease, and so it is the Veteran's responsibility to prove that it is at least as likely as not related to service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  The Veteran reported that he is the only one in his family who has chronic obstructive pulmonary disease, and that he was exposed to Agent Orange in service.  This, however, does not show causation, and these fact do not outweigh the probative value of the opinion by the VA clinician.  

Hypertension

Service treatment records are silent for reference to hypertension, and on service discharge examination in July 1969, the Veteran was found to be clinically normal.  

VA medical records show a diagnosis of stage II hypertension in February 2000.  On VA examination in January 2002, the Veteran reported that he was diagnosed with hypertension in February 2000.  The Veteran reported that he felt that it was due to posttraumatic stress disorder.  The 2002 examiner reported that the evidence was insufficient to render an opinion on this without resorting to speculation.  On VA examination for diabetes mellitus in March 2005, it was reported that the Veteran's diabetes mellitus had no apparent complications.  

On examination in July 2010, the examiner indicated that the Veteran's hypertension was essential hypertension.  The examiner found that it was not related to his diabetes mellitus because his diabetes mellitus had no renal involvement on examination; the examiner stated that diabetes mellitus is not the only factor in the development of hypertension.

On VA examination in October 2012, the Veteran's service and VA medical records were reviewed.  The examiner opined that hypertension was less likely than not due to his service-connected PTSD.  The rationale was that the Veteran's blood pressure was 120/90 on service discharge examination, at the high end of normal.  All his blood pressure readings have been normal at VA on minimal medications.  His hypertension was diagnosed in 2002.  Assuming that his posttraumatic stress disorder started during or soon after service, his blood pressures would have been elevated if this was the cause of his hypertension.  His blood pressure readings as of 2000 were normal.  These findings make his hypertension less likely than not due to his PTSD, which is also controlled.  The clinician concluded that the Veteran's current condition is caused by exogenous obesity.  The clinician noted that PTSD can temporarily elevate blood pressure readings during the acute anxiety phase, but this is not the case with the Veteran.  

The Board remanded the appeal to the RO in May 2015 to obtain a VA examination with an opinion as to whether it was at least as likely as not that the Veteran's hypertension was related to service, including Agent Orange exposure, and as to whether his hypertension is aggravated by his PTSD.

On VA examination in September 2015, the Veteran reported that his hypertension started before his diabetes mellitus.  He felt that it was due to Agent Orange exposure.  The examiner opined that it was less likely than not due to service, including Agent Orange exposure.  The rationale was that hypertension is caused by increased activity of the sympathetic nervous system and overactivity of the renin angiotensin system.  Citing the medical resource, Up to Date, the clinician noted that until the present time, there has been no confirmation by different research facilities conducting studies showing any link or nexus between hypertension and Agent Orange exposure in Vietnam.  There are a number of strongly associated risk factors including advancing age and obesity, with obesity and weight gain being major risk factors.  The examiner also found that the Veteran's blood pressure readings do not support the claim of aggravation of his hypertension by PTSD as the Veteran had been diagnosed with PTSD in January 2004 and with hypertension in May 2000 and that his hypertension had remained stable and in excellent control.    

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current hypertension.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  Service treatment records are silent for reference for it, the Veteran was normal on service discharge examination, and it was not diagnosed until many years after service.  Additionally, the VA examiner in 2015 considered the matter of relationship to service, including to in-service Agent Orange exposure, and concluded that the Veteran's hypertension was not related to service, citing evidence and medical reasons for those conclusions, including the lack of medical evidence supporting a link between Agent Orange exposure and hypertension despite medical studies considering the same.  

The preponderance of the evidence also indicates that it was not caused or aggravated by a service-connected disability.  The examiner in July 2010 indicated that the Veteran's hypertension was not related to his diabetes mellitus because his diabetes mellitus had no renal involvement.  Additionally, the Veteran's hypertension preceded his PTSD, which is an indication that it was not caused by it.  Additionally, the examiner in September 2015 indicated that the Veteran's blood pressure readings do not support aggravation.  There is no competent evidence of record to the contrary.  

The Veteran reported in November 2010 that hypertension goes hand in hand with exposure to Agent Orange.  The Board also recognizes that, in its 2006 Update, the National Academy of Science elevated hypertension to the "limited or suggestive evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014). Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Id. at 20,309.  

However, the Veteran's lay opinion is not competent as to the complex medical matter of hypertension etiology, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the preponderance of the evidence of record, including the 2015 VA examination report, indicates that the Veteran's hypertension is unrelated to service, including to in-service Agent Orange exposure.  Information from the internet was submitted in November 2012 and notes that in December 2010, VA's Secretary was proposing to extend automatic disability compensation to Vietnam Veterans who develop (ischemic) heart disease (this proposal is now codified in the regulations).  However, the examiner in September 2015 noted that the Veteran does not have ischemic heart disease, and the issue before the Board is service connection for hypertension.  Service connection was denied for ischemic heart disease in March 2012 and this matter is not on appeal.  The Veteran argued in December 2010 that service connection should be granted for hypertension due to all the emotional pain, mental anguish, and health issues that he has gone through.  A satisfactory basis to service connect his hypertension, however, is not evident. 

Rib disorder

Service treatment records are silent for reference to a rib disorder, and on service discharge examination in July 1969, the Veteran was found to be clinically normal.  The first indication of a rib problem was in June 2009, when the Veteran was treated for pain to the right rib area which occurred after he twisted onto his stomach while doing some plumbing in the past week.  There was an assessment of rib fractures, old verses new.  In February 2010, the Veteran reported that he fell that month and hurt his right side ribs when he went outside to feed his dog.  

The Board had previously remanded in May 2015 to obtain any additional information from the Veteran regarding this claim, as it was unclear from his (February 2010) testimony whether he was claiming a rib disorder secondary to a fall due to a medical condition and/or medication that he was taking as a result of his service-connected disabilities.  The Veteran did not respond to the RO's July 2015 request for information concerning this.

Based on the evidence, the Board concludes that service connection is not warranted for a rib disorder.  The preponderance of the evidence indicates that any current rib disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by a service-connected disability.  Service treatment records are silent for reference to a rib disorder, the Veteran's ribs were normal on service discharge examination, and the first indication of a rib disorder was in June 2009, when the Veteran appears to have sustained a rib injury while doing plumbing work and in a later post-service fall injury.  No competent evidence of record relates any current rib disorder to service or to a service-connected disability.  

Additional compensation for diabetes mellitus

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's current appeal for additional compensation for diabetes mellitus stems from a claim for service connection for diabetes mellitus that was received in February 2010.  His diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate compensable complications of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.

A July 2010 medical examination report indicates that there was no restriction of activities (e.g., avoiding strenuous activity to prevent hypoglycemic reactions) due to the Veteran's diabetes mellitus.  

On VA examination in November 2010, there was no diabetic retinopathy in either eye.  

On VA ophthalmology evaluation on May 7, 2014, the Veteran's visual acuity with correction was to 20/50 on the right and 20/80 on the left.  The examiner assessed early retinopathy of the right eye.  

The Board remanded for a VA examination in May 2015, noting that the last examination had been in July 2010, and that the Veteran contended that the last examination of record for his diabetes mellitus no longer reflected his current disability.  

On VA examination in September 2015, the examiner noted that the Veteran was prescribed an oral hypoglycemic agent and that more than 1 injection of insulin is required per day.  The examiner indicated that regulation of activities as part of medical management of the Veteran's diabetes mellitus is not required.  The Veteran had had no episodes of ketoacidosis requiring hospitalizations over the past 12 months, and there had been no progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  In response to a question on the examination report regarding diabetic complications, the only such complication of diabetes mellitus identified by the examiner was diabetic retinopathy.  The examiner referred to a May 2014 treatment record for the diagnosis of very early diabetic retinopathy.  

Based on the evidence, the Board concludes that a rating in excess of 20 percent for the Veteran's diabetes mellitus under Diagnostic Code 7913 is not warranted, as the evidence shows that the Veteran's diabetes mellitus does not require regulation of activities, and this is required for a higher rating under Diagnostic Code 7913.  The Veteran's medical records indicate that his diabetes mellitus does not require regulation of activities, and there is no evidence of record to the contrary.  


Other considerations

The matters of service connection for diabetic retinopathy has been raised by the record and will be discussed; it is inextricably intertwined with the Veteran's claim for additional compensation for his service-connected diabetes mellitus.   

The Board finds that service connection should be granted for diabetic retinopathy, as the evidence shows that the Veteran has it.  Since it is diabetic retinopathy, it is obviously due to his service-connected diabetes mellitus.  In light of this fact, secondary service connection is warranted.  38 C.F.R. § 3.310.  

Other than the matters of bilateral lower extremity diabetic peripheral neuropathy (not on appeal) and the matters of service connection for cataracts and erectile dysfunction (being remanded), no other compensable complications of diabetes are claimed or shown.  

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for sleep apnea is denied.

Service connection for chronic obstructive pulmonary disease is denied.

Service connection for hypertension is denied.

Service connection for a rib disorder is denied.

A rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 is denied.

Service connection for diabetic retinopathy as secondary to service-connected diabetes mellitus is granted.  


REMAND

The matters of service connection for cataracts and erectile dysfunction have been raised and are inextricably intertwined with the Veteran's appeal for additional compensation for his diabetes mellitus.  There are medical opinions of record, including in July and November 2010, which adequately address the matters of whether the Veteran's diabetes mellitus directly causes his cataracts and erectile dysfunction.  However, there are no medical opinions of record specifically indicating whether the Veteran's diabetes mellitus has aggravated his cataracts or erectile dysfunction, and such are required.  Allen v. Brown, 7 Vet. App. 439 (1995); El Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).  As these matters are being remanded, any additional and/or updated treatment records relevant to them should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional and/or updated VA and non-VA treatment records relevant to the issues being remanded.  

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination or medical opinion to determine the nature and likely etiology of the currently diagnosed cataracts disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and/or review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed cataracts disability (any since February 2010) is aggravated by the Veteran's service-connected diabetes mellitus disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination or medical opinion to determine the nature and likely etiology of the currently diagnosed erectile dysfunction disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and/or review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed erectile dysfunction is aggravated by the Veteran's service-connected diabetes mellitus disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claims for service connection for cataracts and erectile dysfunction in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


